Citation Nr: 1041743	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and generalized anxiety disorder with depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2009, the Veteran submitted a VA Form 9 and 
indicated that he did not want a hearing.  

In August 2010, the Veteran submitted an additional VA Form 9 and 
indicated that he wanted a Board hearing at a local VA office.  
On review, this Form 9 was not associated with the claims file 
prior to transfer of the appeal and it was subsequently received 
at the Board in September 2010.  

The Veteran has requested a travel board hearing and one should 
be scheduled.  See 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

The RO is to schedule the Veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO.  Provide the Veteran 
and his representative reasonable advance 
notice of the date, time, and location of 
the hearing.  A copy of the notice letter 
must be associated with the file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


